
	

114 HR 4736 IH: To remove from the John H. Chafee Coastal Barrier Resources System certain properties in New Jersey.
U.S. House of Representatives
2016-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4736
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2016
			Mr. MacArthur introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To remove from the John H. Chafee Coastal Barrier Resources System certain properties in New
			 Jersey.
	
	
		1.Removal of properties in New Jersey from John H. Chafee Coastal Barrier Resources System
 (a)In generalThe Secretary of the Interior shall revise one or more maps included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to John H. Chafee Coastal Barrier Resources System Unit NJ-04B in New Jersey, as necessary to remove from such system the properties located at the following postal addresses:
 (1)112 W. Mantoloking Drive, Brick, NJ 08723. (2)110 W. Mantoloking Drive, Brick, NJ, 08723.
 (3)108 W. Mantoloking Drive, Brick, NJ 08723. (4)106 W. Mantoloking Drive, Brick, NJ 08723.
 (5)104 W. Mantoloking Drive, Brick, NJ 08723. (6)101 W. Mantoloking Drive, Brick, NJ 08723.
 (b)AvailabilityThe Secretary of the Interior shall keep each map revised under subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
